—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered June 27, 1994, convicting defendant, upon his plea of guilty, of seven counts of murder in the second degree and one count of arson in the second degree, and sentencing him to four concurrent terms of 20 years to life, consecutive to three concurrent terms of 15 years to life, consecutive to one term of 2V2 to 7V2 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The totality of the circumstances supports the hearing court’s determination that the defendant’s statements and confession were voluntarily made and not the product of improper influence (Clewis v Texas, 386 US 707; People v Anderson, 42 NY2d 35). Although defendant was at the police station for over 10 hours prior to confessing, the record supports the hearing court’s determination that he had not been treated as a suspect for most of his time at the precinct. He had gone to the precinct willingly after identifying himself as the boyfriend of one of the victims, was advised of his Miranda rights, expressed a desire to assist the police in their investigation, and received sympathy from the police for his loss. He was provided with food, drinks, cigarettes, and breaks from questioning, was given an opportunity to sleep, and was never threatened or restrained. Based on all of these circumstances, we see no reason to disturb the hearing court’s determination that defendant’s statements were voluntarily made. Concur — Sullivan, J. P., Lerner, Rubin and Tom, JJ.